DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims:
	Claim 43:  on line 3 of the claim, please replace “the actuator” with  --an actuator--.

	Claim 57: on line 1 of the claim, after “camera”, please insert  --of the unmanned aircraft vehicle--; and on line 4 of the claim, please delete “of the unmanned aircraft vehicle”.

	Claim 65: on line 1 of the claim, after “camera”, please insert  --of the unmanned aircraft vehicle--; and on line 4 of the claim, please delete “of the unmanned aircraft vehicle”.

	Claim 73: please insert a period at the end of the claim.

(END OF AMENDMENT)


The following is an examiner’s statement of reasons for allowance:  
Allowable Subject Matter
Claims 1-5, 7-11, 13, and 15-76 are allowed as no prior art has been found that suggests or renders obvious the limitations of independent claims 1, 21, 23-26, and 39 disclosing the detailed systems and method for controlling an unmanned aircraft vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
May 10, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644